          Case 1:16-cv-01534-JEB Document 560 Filed 07/22/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE; YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                    (and Consolidated Case Nos. 16-cv-
              Plaintiffs,           1796 and 17-cv-267)
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                  Plaintiff-Intervenors,
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                  Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                  Defendant-Intervenor-Cross
                  Claimant.

                              ______________________________

                  INTERVENOR DEFENDANT DAKOTA ACCESS, LLC’S
                    NOTICE WITH UPDATE ON MOTION TO COMPEL
                 PROMPT COMPLETION OF ADMINISTRATIVE RECORD
                           ______________________________

       In accordance with the Court’s June 22, 2020 Minute Order, Intervenor Defendant Dakota

Access, LLC (“Dakota Access”) updates the Court relative to the resolution of Dakota Access’s

Motion to Compel Prompt Completion of the Administrative Record (“Motion to Compel”), D.E.

216, while Dakota Access continues to pursue the outstanding records through other means. The

Minute Order requires Dakota Access to “update the Court” on or before July 22, 2020. Dakota

Access continues to pursue many of the relevant records through a Freedom of Information Act

(“FOIA”) request to the Department of Justice (“DOJ”), Department of the Army (the “Army”),
         Case 1:16-cv-01534-JEB Document 560 Filed 07/22/20 Page 2 of 3




Department of Interior (“DOI”), and Council for Environmental Quality (“CEQ”). However, Da-

kota Access’s FOIA request to each is still in process. Since Dakota Access last updated the Court,

it has received no documents or further information from DOJ, DOI, or CEQ, and its administrative

appeal of the Army’s response remains pending. Because the case is now on appeal to the D.C.

Circuit, Dakota Access respectfully requests that the Court continue to refrain from consideration

of its Motion to Compel while Dakota Access’s FOIA requests are processed, and revisit the re-

quirement of periodic updates after a remand from the D.C. Circuit.

                                        CONCLUSION

       For the foregoing reasons, Dakota Access respectfully requests that the Court refrain

from consideration of its Motion to Compel while the case is before the D.C. Circuit.


 Dated: July 22, 2020                               Respectfully submitted,


                                                     /s/ William S. Scherman
                                                    William S. Scherman
                                                    David Debold
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    1050 Connecticut Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    (202) 955-8500
                                                    wscherman@gibsondunn.com

                                                    Counsel for Dakota Access, LLC




                                                2
        Case 1:16-cv-01534-JEB Document 560 Filed 07/22/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day of July, 2020, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                   /s/ William S. Scherman
                                                  William S. Scherman
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  1050 Connecticut Avenue, N.W.
                                                  Washington, D.C. 20036
                                                  (202) 955-8500
                                                  wscherman@gibsondunn.com

                                                  Counsel for Dakota Access, LLC
       Case 1:16-cv-01534-JEB Document 560-1 Filed 07/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE;
 YANKTON SIOUX TRIBE; ROBERT
 FLYING HAWK; OGLALA SIOUX
 TRIBE,
                                    Plaintiffs,
 and
 CHEYENNE RIVER SIOUX TRIBE,
                                                    Case No. 1:16-cv-01534-JEB
                          Intervenor Plaintiff,     [Consolidated with Case
                                                    Nos. 1:16-cv-1796 and 1:17-cv-267]
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                                   Defendant,
 and
 DAKOTA ACCESS, LLC,
                        Intervenor Defendant.

                             ______________________________

       [PROPOSED] ORDER CONCERNING INTERVENOR DEFENDANT
   DAKOTA ACCESS, LLC’S NOTICE WITH UPDATE ON MOTION TO COMPEL
          PROMPT COMPLETION OF ADMINISTRATIVE RECORD
                    ______________________________

       The Court orders that Intervenor Defendant Dakota Access, LLC’s request that the Court

refrain from consideration of Dakota Access’s Motion to Compel Prompt Completion of the

Administrative Record while the case is before the D.C. Circuit, and revisit the requirement of

periodic updates after a remand from the D.C. Circuit is GRANTED.



SO ORDERED this __ day of _____, 2020.
                                                                                ____
                                                   The Honorable James E. Boasberg
                                                   United States District Judge
